DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/31/2022 has been entered. Acknowledgement is made to applicant' s amendment of claims 1, 5-7 and 15. Claims 2 and 8-14 are cancelled. Claims 21-28 are new additions. Claims 1, 3-7 and 15-28 are pending in this application.
Allowable Subject Matter
Claims 1, 3-7 and 15-28 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations of “the three main grooves are a first shoulder main groove disposed between the tire equator and the first tread edge, a second shoulder main groove disposed between the tire equator and the second tread edge, and a crown main groove disposed therebetween, and the four land portions include a first middle land portion between the first shoulder main groove and the crown main groove, and a second middle land portion between the second shoulder main groove and the crown main groove, the first middle land portion is disposed so that the tire equator is positioned in the ground contact surface of the first middle land portion, the first middle land portion is provided with a plurality of transverse narrow grooves crossing the first middle land portion, the transverse narrow grooves include first transverse narrow grooves, and second transverse narrow grooves, the first transverse narrow grooves each comprise a radially inner narrow portion whose width is not more than 1.5 mm, and a radially outer wide portion whose width is larger than the narrow portion and opened at the ground contact surf ace of the first middle land portion, the second transverse narrow grooves each have a width of not more than 1.5 mm over its entire length and entire depth, the first transverse narrow grooves each comprise a first deep portion, a second deep portion, and a first shallow portion therebetween whose depth is smaller than the first deep portion and the second deep portion, the second transverse narrow grooves each comprise a third deep portion, a second shallow portion whose depth is smaller than the third deep portion, and a third shallow portion whose depth is smaller than the second shallow portion, the third deep portion is disposed so as to include, within its length, a center in the tire axial direction of the second transverse narrow groove, the second shallow portion is disposed on the first tread edge side of the third deep portion, the third shallow portion is disposed on the second tread edge side of the third deep portion, the length in the tire axial direction of the second shallow portion is smaller than the length in the tire axial direction of the third shallow portion, and smaller than the length in the tire axial direction of the first shallow portion, the length in the tire axial direction of the third shallow portion is smaller than the length in the tire axial direction of the first shallow portion, and the groove depth of the third shallow portion is smaller than the groove depth of the first shallow portion”.
The closest prior art of record, Kawagoe et al. (US 2018/0009269 A1 used as English translation for JP 2018-008558A) which discloses a tire tread pattern having the structure of a plurality of sipes 33-34 – (construed as narrow grooves) completely cross middle land portions; the sipes being beneficial for improving wet performance and uneven wear, see [0053], [0037]; and Tsuda (US 6,050,313) which discloses sipes 6 – (construed as narrow grooves) which include shallow and deep parts formed by the use of tie bars; wherein the sipes have a first deep portion, a second deep portion, and a first shallow portion therebetween whose depth is smaller than the first deep portion and the second deep portion, see FIG. 6.
Applicant contends in the Remarks, filed 05/31/2022, on page 3 that:
Kawagoe '269 fails to disclose or suggest employment of the combination of a first middle land portion (11) that includes the tire equator (C). A person of ordinary skill in the art (a POSA) would conclude that Kawagoe '269 teaches away from the asymmetrical design of the claimed invention wherein a first middle land portion (11) includes the tire equator (C) and the crown main groove (7) does not. Secondly, note that Kawagoe '269 discloses the second middles sipes (34) are disposed on the middle land portion (12). It is submitted that in order for the Examiner to select out the Kawagoe '269 second middle sipes (34), he cannot ignore the more fundamental differences with regard to land portion, tire equator, and crown groove location between Kawagoe '269 and the present invention or between Kawagoe '269 and the various Sumitomo Tire Catalog 2015 designs. Thus, it is submitted that significant patentable distinctions exist over Kawagoe '269, whether taken alone or improperly combined with Sumitomo Tire Catalog 2015 or the other cited references.

 Also note that Kawagoe '269 describes the second middle sipes (34) in paragraph [0097] as, “… [including] a deep-bottom portion 34a on a middle area of the second middle land portion 12, a shallow-bottom portion 34b on the side of the second crown main groove 4, and shallow-bottom portions 34c and 34d on the side of the second shoulder main groove 6.’’ Thus, the second middle sipes (34) of Kawagoe '269 are made up of four portions (34a), (34b), (34c) and (34d). Therefore, Kawagoe '269 fails to disclose or suggest the claimed magnitude relationship of lengths LS> L7 > L6 (see new claim 27), since these four portions are inconsistent with this relationship.

Tsuda '313 fails to disclose or suggest the claim 27 magnitude relationship of lengths wherein LS > L 7 > L6. Thus, significant patentable distinctions exist over Tsuda '313.

In conclusion, it is submitted that a POSA would look at the diverse variety of symmetrical land region designs (such as Kawagoe '269) and asymmetrical land region designs (e.g. Ohno '886) without finding a reasonable basis to head in the direction of the claimed invention.

This argument is convincing. Neither Kawagoe or Tsuda discloses the claimed tire structure to include a plurality of transverse narrow grooves crossing the first middle land portion, the transverse narrow grooves include first transverse narrow grooves, and second transverse narrow grooves having the claimed structure and orientation. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claim 1 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749